                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

SHERECIA WILLIS, Individually and as            )
Next Friend, Parent and Natural Guardian        )
of Minor Child, CW,                             )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          CV 117-015
                                                )
UNITED STATES OF AMERICA, et al.,               )
                                                )
              Defendants.                       )

                             ORDER SETTING MEDIATION

       By request of the parties, the Court hereby schedules a mediation before the

undersigned on Wednesday, September 4, 2019, at 9:00 a.m., in the United States District

Courthouse, 600 James Brown Boulevard, Augusta, Georgia.              Absent prior approval,

personal appearance by the parties is required to increase the efficiency and effectiveness of

the mediation by reducing the time for communication of offers and expanding the ability to

explore options for settlement. A party representative with full settlement authority shall

appear in person. If any party is insured for the claims at issue, a representative of the

insurer with full settlement authority shall also appear in person.

       Mediation conferences are often unproductive unless the parties have exchanged

demands and offers before the conference and have made a serious effort to settle the case on

their own. Before arriving at the mediation, the parties are to negotiate and make a good

faith effort to settle the case without involvement of the Court. Specific proposals and

counter proposals shall be made.
       Each party shall submit, in confidence, a concise statement of the evidence the party

expects     to    produce      at    trial    to    the     undersigned      via        email    to

Courtnay_Capps@gas.uscourts.gov by 5:00 p.m., on Thursday, August 29, 2019.                     The

statements should include analysis of the strengths and weaknesses of the case and outline

the settlement negotiations to date. The statement is not to exceed ten typed pages, double-

spaced.

       The mediation will be conducted in such a manner as to not prejudice any party in the

event settlement is not reached. To that end, all matters communicated to the undersigned in

confidence will be kept confidential and will not be disclosed to any other party. The parties

agree, by participating in the settlement conference, that any statements made or presented

during the conference are confidential and may not be used as evidence in any subsequent

administrative or judicial proceedings. However, the undersigned will share the results of

mediation with the presiding District Judge, including in the event of an unsuccessful

mediation the last offers of the parties, the resulting gap mediation could not bridge, and the

undersigned’s assessment of whether additional mediation efforts may be successful.

       The parties, through counsel, should be prepared to begin the mediation with a brief

presentation outlining the factual and legal highlights of the case. Separate, confidential

caucuses will then be held with each party. Attached is an outline for counsel to review with

the parties prior to the mediation to make the best use of the limited time allotted.

       SO ORDERED this 26th day of July, 2019, at Augusta, Georgia.
                        SETTLEMENT CONFERENCE PREPARATION


Experience shows that in negotiations the party who is best prepared usually obtains the best
result. Settlement conferences are more efficient if all parties and counsel are prepared.
Consider the following points, some of which may not apply, to aid in the effectiveness of your
settlement conference.

A.     FORMAT

       1.     Parties with ultimate settlement authority must be personally present. If this is not
              possible, you must notify the judge in advance and discuss the alternatives.

       2.     The Court will use a mediation format, and private caucusing with each side; the
              judge may address your client directly. The judge will not meet with parties
              separate from counsel.

B.     ISSUES

       1.     What issues (in and outside of this lawsuit) need to be resolved? What are the
              strengths and weaknesses of each issue? What is your most persuasive argument?

       2.     What remedies are available resulting from this litigation? From a settlement?

       3.     Is there any ancillary litigation pending or planned which affects case value?
              What about liens?

       4.     Do you have enough information to value the case? If not, how are you going to
              get more information before the conference?

       5.     Do attorney's fees or other expenses affect settlement? Have you communicated
              this to the other side?

       6.     Is Defendant and/or its carrier solvent?

C.     AUTHORITY

       1.     Are there outstanding liens? Have you verified amounts and whether they are
              negotiable? Do we need to include a representative of the lien holder? If so,
              contact the judge and a notice of the settlement conference will be sent.

       2.     Is there valid insurance coverage? In what amount? If coverage is at issue,
              or the amount/type affects settlement value, have you notified the other side? Do
              we need to include the representative from more than one company/carrier?
D.   NEGOTIATIONS

     1.   Where did your last discussion end?

     2.   Discuss settlement with the opposing parties before the mediation to make it
          proceed more efficiently. At least one offer and response is required.

     3.   What value do you want to start with? Why? Have you discussed this with your
          client?

     4.   What value do you want to end with? Why? Have you discussed this with your
          client? It is significantly different from values you have placed on this case at
          other times? Does your client understand why?

     5.   Is there confidential information which affects case value?             Why
          can't/won't/shouldn't it be disclosed? How can the other side be persuaded to
          change value if it doesn't have this information?

     6.   What happens if you don't settle the case at the conference? What is your best
          alternative to a negotiated settlement? Why? What might change the outcome of
          the settlement conference? Pending motions, discovery, expert's report, etc.

E.   CLOSING

     1.   Have you discussed settlement formats with your client? Does the client
          understand structured settlements, annuities, Rule 68 offers of judgment?

     2.   How soon could checks/closing documents be received?

     3.   If settlement is not reached, and further discovery is needed, what is your plan for
          continuing settlement discussions? Do you want the Court involved in these
          talks?

     4.   If settlement is not reached, be prepared to discuss it again at the pretrial
          conference.
